Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 5/13/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Churilla on 5/24/2022.
The application has been amended as follows: 
In the specification:
On page 2, line 11, “JP 2006/161713” has been changed to --JP 2007/330830A--.
In the claims:
In claim 22, last line, after “material”, --and wherein the longitudinal masking deposit is arranged rearward of the longitudinal wear-resistant deposit in the width direction and with regard to the longitudinal edge--.
Claims 23 and 24 have both been cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 5, 6, 8-11, 14-18, 20, and 21 are allowable for reasons of record of prosecution (see the persuasive remarks/arguments filed 5/13/2022).
Claim 22 is allowable because the combined prior art while teaching at least a coating blade capable of application of coating color to a web comprising an elongate steel substrate having a longitudinal edge, wherein the elongate substrate, within an operating [end] zone is intended for contact with the coating color, the elongate substrate having a longitudinal wear-resistant deposit or ceramic coating adjacent to the longitudinal edge; and a longitudinal protective sacrificial polymer film deposit, the longitudinal wear-resistant deposit including ceramic material and having a predetermined width in range of 1-9 millimeters, the combined prior art does not teach or suggest providing a masking deposit arranged next to and adjoining the longitudinal wear-resistant deposit at a distance of 1-9 millimeters from the longitudinal edge in the width direction, the longitudinal masking deposit arranged rearward of the longitudinal wear-resistant deposit in the width direction and with regard to the longitudinal edge.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                            

le
5/24/2022